Citation Nr: 1139110	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The Veteran served on active duty from August 1989 to August 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In October 2006, the Veteran testified at a hearing before a Decision Review Officer; a transcript of that proceeding is of record.  This case was before the Board in June 2008 and March 2010 when it was remanded for additional development. 

The issue of entitlement to service connection for left shoulder disability was previously on appeal.  By rating decision in May 2011, the agency of original jurisdiction (AOJ) granted service connection for left shoulder disability.  The United States Court of Appeals for the Federal Circuit has held that the award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159   (Fed. Cir. 1997).  Therefore, this matter is not before the Board. 

The appellant has raised the issues of entitlement to a total disability rating based upon individual unemployability; entitlement to special monthly compensation based on the need for regular aid and attendance; entitlement to an increased rating for polycystic kidney disease; and entitlement to an increased rating for left epididymitis.  See September 2010 statement from the Veteran and October 2011 Informal Hearing Presentation.  These matters have not been addressed by the AOJ.  Therefore, they are referred to the AOJ for appropriate action. 




REMAND

In its March 2010 Remand, the Board instructed the AOJ (in pertinent part) to obtain an opinion as to whether there is a 50 percent or better probability that any hearing loss disability shown during the period of the appeal is etiologically related to the Veteran's noise exposure in service.  Review of the claims file shows that the case was returned to the Board without this development being accomplished. 

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Given that the AOJ did not comply with the Board's remand instructions, and because the information sought is critical to the matter at hand, another remand is required.

In this regard, the Board once again notes that the U. S. Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).   

Here, service treatment records show the Veteran's complaints of hearing loss after working on a flight deck and examination findings of bilateral hearing impairment at the 2000 Hertz (Hz), but hearing loss disability for VA compensation purposes (as defined by 38 C.F.R. § 3.385 (2011)) was not shown.  Following service, a July 2004 VA examination yielded results that satisfy VA's definition of hearing loss disability.  See 38 C.F.R. § 3.385.  Despite the fact that more recent (November 2006 and August 2009) examinations do not support the presence of hearing loss disability as defined in § 3.385, the report of the July 2004 examination appears to be sufficient to establish the presence of a current disability under McClain.  Therefore, remand is required for an opinion in this matter. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran's claims file should be forwarded to the examiner who performed the August 2009 VA examination or a suitable substitute if necessary.  The claims file must be made available to and reviewed by the examiner. 

Based upon the claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or better probability) that any hearing loss disability shown during the appeal period (i.e., since the filing of the Veteran's service connection claim) is etiologically related to his noise exposure in service.  Specifically, the findings noted on VA examination in July 2004 should be discussed.  The rationale for all opinions expressed must be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


